IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                March 17, 2010
                               No. 08-30615
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

DANIEL HENDERSON, also known as Daniel D Henderson

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:00-CR-105-2


Before JOLLY, BARKSDALE, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Daniel Henderson, federal prisoner # 27004-034, pleaded guilty, pursuant
to a plea agreement, to possession with intent to distribute 50 grams or more of
cocaine base (crack) and 500 grams or more of cocaine hydrochloride and was
sentenced, inter alia, to 151 months’ imprisonment. Henderson appeals the
denial of his motion for reduction of his sentence pursuant to 18 U.S.C.
§ 3582(c)(2) (modification of an imposed term of imprisonment based on a



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 08-30615

sentencing range that has subsequently been lowered), in the light of the recent
amendment to the crack-cocaine sentencing guidelines (Amendment 706). In
denying the motion, the district court noted that the original sentence was
within the amended sentencing range.
      Henderson claims the district court abused its discretion by: failing to
consider relevant factors; failing to give sufficient reasons for denying the
motion; and relying solely on the original sentence’s being within the amended
sentencing range.
      The district court’s decision whether to reduce a sentence is reviewed for
an abuse of discretion. United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009),
petition for cert. filed (28 Jan. 2010) (No. 09-8939). Section 3582(c)(2) permits
the discretionary modification of defendant’s sentence in certain cases where the
advisory guidelines sentencing range has been subsequently lowered by the
Sentencing Commission. United States v. Doublin, 572 F.3d 235, 237 (5th Cir.)
cert. denied, 130 S. Ct. 517 (2009). In such cases, the district court may reduce
the sentence after considering the applicable factors under 18 U.S.C. § 3553(a)
and the applicable guideline policy statements. 18 U.S.C. § 3582(c)(2).
      The sentencing court, however, is not required to provide reasons for its
denial of a § 3582(c)(2) motion or to explain its consideration of the § 3553(a)
factors. Evans, 587 F.3d at 673-74. If the record shows the district court gave
due consideration to the motion as a whole and implicitly considered the
§ 3553(a) factors, there is no abuse of discretion. United States v. Whitebird, 55
F.3d 1007, 1010 (5th Cir. 1995).
      The district court had the benefit of Henderson’s motion to reduce his
sentence, in which Henderson discussed and documented his good-conduct
record and his vocational and educational accomplishments achieved since
incarceration. The court also had access to the Crack Amendment Eligibility
sheet prepared by a committee composed of a probation officer and
representatives of the United States Attorney and the Federal Public Defender

                                        2
                                 No. 08-30615

Offices, and the court adopted the committee’s undisputed findings regarding the
guidelines calculations under Amendment 706. The court was also provided
with Henderson’s original presentence investigation report, his inmate profile,
and his prison disciplinary records. The court’s ruling indicates it understood
Henderson’s original sentence was within the amended sentencing range. It also
reflects the court’s consideration of that amended range and its determination
that no reduction was warranted.
      In sum, the district court gave due consideration to the motion to reduce
and implicitly considered the § 3553(a) factors. Accordingly, there was no abuse
of discretion in denying the motion to reduce.
      AFFIRMED.




                                       3